t c memo united_states tax_court barbara a kupersmit petitioner v commissioner of internal revenue respondent docket no filed date barbara a kupersmit pro_se daniel c munce and jason m kuratnick for respondent memorandum findings_of_fact and opinion nega judge respondent determined a deficiency of dollar_figure in petitioner’s income_tax for tax_year and additions to tax under sec_6651 and and a of dollar_figure dollar_figure and dollar_figure respectively unless otherwise indicated all section references are to the internal continued respondent mailed a notice_of_deficiency to petitioner and she timely filed a petition in this court the issues for decision are whether certain payments from years before reduce or eliminate petitioner’s income_tax_liability for tax_year and whether petitioner is liable for additions to tax under sec_6651 and and or a findings_of_fact the stipulation of facts the supplemental stipulation of facts and the attached exhibits are incorporated herein by this reference petitioner was married and resided in yardley pennsylvania at the time she filed her petition petitioner’s income for substitute for return and notice_of_deficiency during the tax_year at issue petitioner received taxable_income from several different sources she received social_security_benefits totaling dollar_figure dollar_figure of which was taxable from the social_security administration she also received a gross pension distribution of dollar_figure dollar_figure of which was a taxable pension distribution from the state of new jersey division of pension and benefits dollar_figure of income_tax was withheld on the distribution from prudential continued revenue code in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure all monetary amounts are rounded to the nearest dollar insurance co of america she received a gross distribution of dollar_figure the entire amount of which was taxable dollar_figure of income_tax was withheld on the distribution in addition she received taxable interest of dollar_figure from td bank and dollar_figure from sovereign bank at trial petitioner agreed with the underlying deficiency petitioner did not file a timely form 1040a u s individual_income_tax_return for tax_year and she did not make any estimated_tax payments or other_payments of tax for tax_year apart from dollar_figure paid through withholding consequently respondent prepared a substitute for return sfr on date which included the items of income described above the sfr computed petitioner’s income_tax_liability as dollar_figure as well as additions to tax of dollar_figure for failure to timely file a return under sec_6651 dollar_figure for failure to timely pay tax shown on a return under sec_6651 and dollar_figure for failure to pay estimated_tax under sec_6654 on date respondent issued petitioner a statutory_notice_of_deficiency for tax_year on date petitioner submitted to respondent’s counsel upon his request a form 1040a for tax_year listing her filing_status as married_filing_separately petitioner claimed that she submitted the return under duress from the internal_revenue_service irs and according to respondent’s counsel the irs refused to accept it as her return for tax_year the tax_return petitioner submitted on date was not introduced into evidence and was excluded from the stipulation of facts and the final exhibits payments and refunds relating to tax years before on several occasions during and petitioner and her spouse submitted checks to the irs for estimated_tax payments a check for dollar_figure on date with a notation of first qtr--’09 a check for dollar_figure on date with a notation of estimated--2008 a check for dollar_figure on date with a notation of estimated and a check for dollar_figure on date with a notation of estimated_tax petitioner’s account transcript for tax_year shows that she had credits of dollar_figure from in addition the irs issued a refund check for dollar_figure to petitioner and her spouse in and another refund check for dollar_figure in petitioner and her spouse did not cash either of the two refund checks petitioner did not file a timely form 1040a for either or petitioner makes two arguments with respect to the and payments and the uncashed refund checks first petitioner argues that these petitioner filed a late return for tax_year on date petitioner’s tax_return for has not been introduced into evidence amounts are overpayments second petitioner argues that since these amounts are overpayments they should reduce or eliminate her tax_liability for tax_year i burden_of_proof opinion ordinarily the commissioner’s determination as to a taxpayer’s tax_liability is presumed correct and the taxpayer bears the burden of proving otherwise see rule a 290_us_111 petitioner argues that the burden_of_proof in this case should be shifted to respondent citing 932_f2d_1128 5th cir aff’g in part rev’g in part tcmemo_1990_68 petitioner’s reliance on portillo is misplaced it is a well- established principle that the burden shifts to the commissioner when a taxpayer proves that the assessment is arbitrary excessive or without foundation see eg 91_tc_179 when respondent’s petitioner makes certain arguments relating to her tax_liabilities arising from tax years before and tax_liens imposed against her house as a consequence of those liabilities the court is a court of limited jurisdiction and in the instant case we have jurisdiction only over tax_year see eg 85_tc_527 j urisdiction extends to the entire subject matter of the correct_tax for the taxable_year because these events are unrelated to petitioner’s tax_year we do not have jurisdiction to decide these arguments accordingly we will not discuss these arguments in this opinion determinations are shown to be arbitrary and excessive the burden of going forward with evidence shifts to respondent aff’d without published opinion 872_f2d_411 3d cir the holding of portillo confirmed the principle that the commissioner is ordinarily entitled to the presumption of correctness but this presumption does not apply when the commissioner’s assessment is based on a naked assertion that a taxpayer received unreported income ‘without any foundation whatsoever ’ portillo v commissioner f 2d pincite quoting 428_us_433 petitioner stipulated that she received taxable_income in in the amount that respondent determined in the notice_of_deficiency accordingly we hold that petitioner has not shown that respondent’s determination of her tax_liability was arbitrary excessive or without foundation the burden_of_proof therefore remains with petitioner ii tax owing this action was commenced in response to a notice_of_deficiency with respect to petitioner’ sec_2010 federal_income_tax liability the tax_court is a court of limited jurisdiction in that it possesses only adjudicatory powers that congress has conferred upon it hillenbrand v commissioner tcmemo_2002_303 84_tcm_643 see also 938_f2d_78 7th cir 85_tc_527 sec_6214 authorizes the tax_court to redetermine deficiencies as defined by sec_6211 hillenbrand v commissioner t c m cch pincite see also 127_tc_178 sec_6512 gives the tax_court jurisdiction to determine an overpayment in certain circumstances moreover the tax_court has jurisdiction only for taxable years properly before it sec_6214 see also 95_tc_437 petitioner asks that we consider the payments made in and and the uncashed refund checks as prior-year overpayments that should be applied for after such application petitioner argues she would not owe tax for tax_year we assume that petitioner’s argument is that in essence these payments should be credited to reduce or eliminate the tax owing for respondent argues that the payments petitioner and her spouse made for years other than have no bearing on the deficiency determination for tax_year respondent further argues that the existence or amount of the overpayment_of_tax for cannot be ascertained because petitioner’s tax_liability for tax_year has not petitioner does not argue that the remittances in and were deposits rather than payments therefore we do not consider whether petitioner may use those amounts as payment of her deficiency yet been determined and in any case is irrelevant in determining the deficiency for we agree with respondent respondent has not determined a deficiency with respect to any year other than generally we may not decide whether an overpayment is present for any other year see sec_6214 sec_6512 a sec_2010 is the only year before the court we lack jurisdiction to determine whether petitioner overpaid her taxes for any prior year and we also lack jurisdiction to apply any such overpayment against her deficiency see eg 100_tc_374 solberg v commissioner tcmemo_2011_221 porter v commissioner tcmemo_2010_154 stewart v commissioner tcmemo_1998_319 furthermore even if the and payments and uncashed refund checks were overpayments of tax due respondent has no obligation to apply payments from prior years for tax_year see eg 138_tc_348 we lack jurisdiction to determine that the payments petitioner made in and and the uncashed refund checks were overpayments and therefore do not apply any such amounts against petitioner’s deficiency in tax for tax_year iii additions to tax a sec_6651 addition_to_tax sec_6651 provides for the imposition of an addition_to_tax for failure_to_file a timely return respondent introduced records showing that petitioner’ sec_2010 return was not filed timely thereby satisfying his burden of production under sec_7491 if the taxpayer establishes that the failure_to_file is due to reasonable_cause and not due to willful neglect he or she may be relieved from the addition_to_tax under sec_6651 sec_6651 469_us_241 adler v commissioner tcmemo_2010_47 aff’d 443_fedappx_736 3d cir petitioner bears the burden of proving that the failure_to_file was due to reasonable_cause see boyle u s pincite 116_tc_438 reasonable_cause exists if the taxpayer makes a satisfactory showing that she exercised ordinary business care and prudence boyle u s pincite petitioner asserts that she and her spouse have been requesting guidance from the irs since with regard to allegedly incorrect forms 1099-misc miscellaneous income that they received in but they had not received any guidance from the irs regarding their inquiries up until the time of trial petitioner further suggests that her failure to timely file and failure to timely pay are due to such unresponsiveness on the part of the irs without more however this assertion is insufficient to establish that she had reasonable_cause for her failure to timely file or that she qualifies for any exception to the sec_6651 addition_to_tax accordingly we find that petitioner is liable for the addition_to_tax under sec_6651 b sec_6651 addition_to_tax sec_6651 imposes an addition_to_tax for failure to pay the amount of tax shown on a return when a taxpayer does not timely file a return for the tax_year at issue a valid sfr prepared by the commissioner pursuant to sec_6020 is treated as the return filed by the taxpayer for purposes of sec_6651 sec_6651 sec_6651 does not apply when the taxpayer proves that failure to pay was due to reasonable_cause and not willful neglect sec_6651 if the taxpayer makes a satisfactory showing that she exercised ordinary business care and prudence in providing for payment of her tax_liability but nevertheless either was unable to pay the tax or would suffer undue_hardship she is deemed to have successfully established reasonable_cause for purposes of sec_6651 sec_301_6651-1 proced admin regs the parties stipulated that petitioner made no payments of tax with regard to tax_year except for those payments made through withholding respondent introduced a valid sfr for petitioner’ sec_2010 tax_year that sfr is subscribed contains sufficient information to compute petitioner’s liability and purports to be a valid_return and is therefore a valid sfr for purposes of sec_6651 see 127_tc_200 aff’d 521_f3d_1289 10th cir spurlock v commissioner tcmemo_2003_124 petitioner did not introduce any evidence or otherwise prove that she was unable to pay or that undue_hardship would have resulted from making the payments consequently petitioner has not met her burden of persuasion and we hold that she is liable for an addition_to_tax under sec_6651 c sec_6654 addition_to_tax sec_6654 and b provides for an addition_to_tax in the event of an underpayment of a required_installment of individual estimated_tax as relevant to this case each required_installment of estimated_tax is equal to of the required_annual_payment which in turn is equal to the lesser_of of the tax shown on the individual’s return for that year or if no return is filed of his or her tax for such year or if the individual filed a return for the immediately preceding_taxable_year of the tax shown on that return sec_6654 and b respondent met the burden of production for the sec_6654 addition_to_tax by showing that petitioner had a required_annual_payment wheeler v commissioner t c pincite petitioner filed late returns for tax years and after the issuance of the notice_of_deficiency in this case and so we disregard those returns for purposes of sec_6654 and ii see 121_tc_308 reynoso v commissioner tcmemo_2013_25 ellis v commissioner tcmemo_2007_207 aff’d in part rev’d in part 346_fedappx_346 10th cir petitioner’s required_annual_payment is thu sec_90 of the tax owed for tax_year see sec_6654 petitioner failed to show that any of the statutory exceptions under sec_6654 applies see sec_1_6654-1 income_tax regs see also 138_tc_228 the taxpayer bears the burden of showing that one of the relief provisions of sec_6654 applies accordingly we hold that petitioner is liable for the sec_6654 addition_to_tax we have considered all of the contentions and arguments raised by the parties and to the extent they are not discussed herein we find them to be without merit irrelevant and or moot to reflect the foregoing decision will be entered for respondent
